Citation Nr: 1548210	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-39 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1975 until September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, as well as a decision issued by the RO in Winston-Salem, North Carolina.  Since that time, original jurisdiction over both claims has been transferred to the RO in Winston-Salem.
 	
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in September 2015.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to an increased rating for tinea versicolor and for a right 5th finger fracture, as well entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD due to military sexual trauma), sleep apnea, and migraine headaches (both claimed as secondary to PTSD) have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

Pseudofolliculitis barbae first manifest during service, and symptoms have been continuous since that time.


CONCLUSION OF LAW

Pseudofolliculitis barbae was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Pseudofolliculitis Barbae

The Veteran is seeking service connection for pseudofolliculitis barbae, which he testified first began during basic training, and has been present ever since.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Service treatment records reflect that on service induction examination in August 1975, the Veteran's skin was normal.  In September 1975 he was seen in a dermatology clinic, where he was diagnosed with pseudofolliculitis barbae and placed on a physical profile with orders that he no longer shave, but keep his beard trimmed to within 1/4 inch to prevent further problems.  In June 1976 he reported an ongoing, seven month, history of continuing symptoms, and in July 1976 he was given instructions of using a small pick to release ingrown hairs from the face.

The Veteran separated from service in September 1976, and during his September 2015 hearing before the undersigned he reported that he continued to have similar symptoms as those experienced in service.  Specifically, several days after shaving his face, he regularly develops bumps in the area where he shaved.  

On VA examination in February 2010, the Veteran reported that when he first started shaving - in the military - he developed bumps on his face.  He recalled picking out ingrown hairs with a "toothpick," and nonetheless developing infected bumps and sores over his face.  At the time of the examination he was not shaving, and wore a full beard.  The examiner opined that neither pseudofolliculitis barbae nor its residuals were seen on examination.  Based on the lack of the disorder, she indicated that pseudofolliculitis barbae was not due to service.

In November 2011 the Veteran was seen with complaints pseudofolliculitis barbae, and a physical examination confirmed the disorder's presence, for which he was prescribed a topical cream called tretinoin.  In March 2012 he presented again for evaluation of pseudofolliculitis barbae; "hyperpigmented macules" and a "few small papules" were seen in the area of his beard.  The diagnosis was "mild [pseudofolliculitis barbae]," and a new topical ointment was suggested for treatment.  In March 2012 a second physician reviewed the Veteran's dermatology history and conducted a physical evaluation of his face before confirming a history of "recurrent erythematous bumps on his beard area, usually appearing after he does a close shave."

The Board finds that the Veteran's pseudofolliculitis barbae first began during service, and has been present since that time.  To the extent that the VA examiner was unable to appreciate the presence of the disorder, the Board notes that the Veteran wore a beard at the time of the examination, and thus one would expect that symptoms of pseudofolliculitis barbae would be concealed even if present.  On subsequent evaluations, including following a close shave of his face, pseudofolliculitis barbae was mild, but nonetheless apparent, to multiple healthcare providers.

The Veteran is capable of endorsing continuous pseudofolliculitis barbae symptoms, as such symptoms are readily capable of lay observation.  Thus, his assertions that pseudofolliculitis barbae has been an ongoing problem since its initial diagnosis in-service are highly probative.  Given the lack of evidence to suggest any new cause of pseudofolliculitis barbae today which would differentiate it from the cause of the same symptoms during service, the Board finds that the immediate pseudofolliculitis barbae had its onset in service, and is service-connected.  Accordingly, resolving doubt in the Veteran's favor service connection for the claimed disorder is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.



ORDER

Service connection for pseudofolliculitis barbae is granted.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


